ORDER
PER CURIAM
The defendant, William Prada, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by the trial court of one count of second-degree assault. The State charged the defendant with three counts of first-degree assault and three corresponding counts of armed criminal action for firing a gun in the direction of three persons in an alley.' The trial court acquitted the defendant on five of the six charges, and found him guilty of second-degree assault as to *455one victim. The trial court sentenced the defendant to five years of imprisonment for second-degree assault, suspended execution of his sentence, and placed him- on two years of supervised probation. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).